Exhibit 10.20

 

EXECUTION COPY

 

 

QUOTESMITH.COM, INC.

PROMISSORY NOTE (“NOTE”)

 

U.S.$6,500,000

 

Darien, Illinois

 

 

May 7, 2004

 

FOR VALUE RECEIVED, QUOTESMITH.COM, INC., a Delaware corporation (the “Debtor”),
hereby unconditionally promises to pay to the order of ZIONS BANCORPORATION, a
Utah corporation (the “Holder”), the principal sum of SIX MILLION FIVE HUNDRED
THOUSAND UNITED STATES DOLLARS (U.S. $6,500,000), together with accrued and
unpaid interest, in lawful money of the United States of America and in
immediately available funds on the earlier of (i) November 7, 2004 and (ii) the
Closing (as defined in that certain Stock Purchase Agreement, dated as of
March 1, 2004, as amended, extended or otherwise modified, the “Stock Purchase
Agreement”, between the Debtor and the Holder) (the “Maturity Date”).

 

The Debtor hereby further promises to pay interest to the order of the Holder on
the unpaid principal amount of this Note at the Interest Rate, as defined
herein, from the date hereof until the indebtedness evidenced by this Note is
paid in full in cash.  Such interest shall be paid in like money quarterly in
arrears on August 7 and November 7, 2004 (each an “Interest Payment Date”) and
thereafter on demand.  Interest on this Note will accrue from the most recent
date to which interest has been paid or, if no interest has been paid, from the
date of issuance; provided, that the first Interest Payment Date shall be August
7, 2004.

 

The Debtor shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal and installments of
interest (without regard to any applicable grace periods) from time to time on
demand at a rate that is 4% per annum in excess of the rate then in effect. 
Interest will be computed on the basis of a 360-day year of twelve 30-day
months.

 

All payments that are due and payable on this Note shall be made by wire
transfer of immediately available funds in United States Dollars to such account
as the Holder may designate in writing no later than 12:00 p.m., Chicago time,
on the date any such amounts are due and payable, without presentation or
surrender of this Note.

 

1.                                       Certain Definitions.

 

(a)                                  “Affiliate” means, as to any specified
Person, any other Person directly or indirectly controlling or controlled by or
under direct or indirect common control with such specified Person.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under direct or indirect common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise.

 

--------------------------------------------------------------------------------


 

(b)                                 “Asset Purchase Agreement” means that
certain Asset Purchase Agreement, dated as of January 31, 2004 (executed on
March 1, 2004), by and among the Debtor, Life Quotes Acquisition, Inc., Kenneth
L. Manley and Life Quotes, Inc., as amended.

 

(c)                                  “Bankruptcy Law” means Title 11, U.S. Code,
or any similar federal or state law for the relief of debtors.

 

(d)                                 “Cash Equivalents” means:

 

(1)                                  U.S. Government Obligations having
maturities of not more than 12 months from the date of acquisition;

 

(2)                                  certificates of deposit with maturities of
12 months or less from the date of acquisition with any domestic commercial bank
having capital and surplus in excess of $500.0 million;

 

(3)                                  commercial paper having the highest rating
obtainable from Moody’s Investors Service, Inc. or Standard & Poor’s Ratings
Group; and

 

(4)                                  money market funds registered with the SEC
and meeting the requirements of Section 2(a)(7) of the Investment Company Act of
1940 and, in each case, maturing within 6 months after the date of acquisition.

 

(e)                                  “Company Meeting” means the meeting of the
shareholders of the Debtor to consider and vote upon, among other things, the
approval of the issuance of 2,363,636 shares of its common stock to the Holder
pursuant to the terms and conditions set forth in the Stock Purchase Agreement.

 

(f)                                    “Contract” means any mortgage, indenture,
security agreement, evidence of Indebtedness, lease, license, agreement,
understanding, instrument, undertaking or other contract of any kind.

 

(g)                                 “Encumbrance” means, with respect to any
asset, any mortgage, lien, pledge, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law (including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to file any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction).

 

(h)                                 “Equity Interests” of any Person means any
shares of any class or series or any securities (including debt securities)
convertible into or exercisable or exchangeable for shares of any class or
series of capital stock of such Person (or which are convertible into or
exercisable or exchangeable for another security which is, in turn, convertible
into or exercisable or exchangeable for shares of any class or series of capital
stock of such Person), whether now authorized or not.

 

2

--------------------------------------------------------------------------------


 

(i)                                     “GAAP” means generally accepted
accounting principles as in effect from time to time in the United States of
America as applied on a consistent basis.

 

(j)                                     “Governmental Body” means (i) the
government of (a) the United States of America or any state or other political
subdivision thereof or (b) any jurisdiction (domestic or foreign) in which the
Debtor or any of its Subsidiaries conducts all or any part of its business or
which asserts jurisdiction over the Debtor or any of its Subsidiaries or any of
their respective properties, or (ii) any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any such government.

 

(k)                                  “Guarantee” by any Person means any
obligation, contingent or otherwise, of such Person guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
Person to:

 

(i)                                     purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness;

 

(ii)                                  purchase property, securities or services
for the purposes of assuring the holder of such Indebtedness of the payment of
such Indebtedness; or

 

(iii)                               maintain working capital, equity capital or
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness.

 

provided, however, that the term “Guarantee” shall not include endorsements by
such Person for collection or deposit, in either case, in the ordinary course of
business.  The term “Guarantee” used as a verb has a corresponding meaning.

 

(l)                                     “Incur” means, with respect to any
Indebtedness or other obligation of any Person, to create, issue, incur (by
conversion, exchange or otherwise), assume (pursuant to a merger, consolidation,
acquisition or other transaction), Guarantee or otherwise become liable in
respect of such Indebtedness or other obligation or the recording, as required
pursuant to GAAP or otherwise, of any such Indebtedness or other obligation on
the balance sheet of such Person (and “Incurrence” and “Incurred” shall have
meanings correlative to the foregoing); provided, however, that a change in GAAP
that results in an obligation of such Person that exists at such time becoming
Indebtedness shall not be deemed an Incurrence of such Indebtedness. 
Indebtedness otherwise Incurred by a Person before it becomes a Subsidiary of a
Person shall be deemed to have been Incurred at the time it becomes such a
Subsidiary.

 

(m)                               “Indebtedness” means, with respect to any
Person, without duplication, all indebtedness, obligations and liabilities of
such Person to any other Person (whether recourse is to all or a portion of the
assets of such Person and whether or not contingent):

 

(i)                                     for borrowed money;

 

3

--------------------------------------------------------------------------------


 

(ii)                                  evidenced by bonds, notes, debentures and
other similar instruments, including obligations Incurred in connection with the
acquisition of property, assets or businesses;

 

(iii)                               under conditional sale or other title
retention agreements relating to property purchased by such Person;

 

(iv)                              secured by any Encumbrance on property owned
or acquired by such Person whether or not such indebtedness, obligation or
liability has been assumed by such Person;

 

(v)                                 under capital leases;

 

(vi)                              with respect to letters of credit, acceptances
or similar facilities issued for the account of such Person;

 

(vii)                           under interest rate swap, cap, collar or similar
agreements or foreign currency hedge, exchange or similar agreements of such
Person;

 

(viii)                        to purchase, redeem, retire, defease or otherwise
acquire for value any Equity Interests;

 

(ix)                                issued or assumed as the deferred purchase
price of property or services (other than trade payables and accrued liabilities
arising in the ordinary course of business which are not overdue or which are
being contested in good faith); and

 

(x)                                   every obligation of the type referred to
in subsections (i) through (ix) of another Person and all dividends of another
Person the payment of which, in either case, such Person has Guaranteed or is
liable, directly or indirectly, as obligor, Guarantor or otherwise, to the
extent of such Guarantee or other liability.

 

(n)                                 “Interest Rate” means 4% per annum;
provided, however, that beginning on July 7, 2004 the Interest Rate shall be
increased automatically by 1% (100 basis points) on the 7th day of each month
until the principal balance, and any accrued and unpaid interest, shall have
been paid in full in cash.

 

(o)                                 “Investment Company Act” means the
Investment Company Act of 1940, as amended.

 

(p)                                 “Investments” means, with respect to any
Person, all investments by such Person in other Persons (including Affiliates)
in the form of direct or indirect loans (including Guarantees of Indebtedness or
other obligations), advances or capital contributions (excluding commissions,
travel and similar advances to officers and employees made in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities, together with all items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP;

 

4

--------------------------------------------------------------------------------


 

(q)                                 “Permitted Encumbrance” means:

 

(i)                                     any lien for Taxes, assessments, charges
or levies that are not yet due and payable or which are being contested in good
faith by appropriate proceedings promptly instituted and diligently concluded;
provided that any reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor;

 

(ii)                                  any lien arising in the ordinary course of
business by operation of law with respect to amounts that are not yet delinquent
or that are being contested in good faith by appropriate proceedings promptly
instituted and diligently concluded; provided that any reserve or other
appropriate provision as shall be required in conformity with GAAP shall have
been made therefor; and

 

(iii)                               any lien created in favor of the Debtor or
any of its Subsidiaries;

 

(iv)                              deposits under workmen’s compensation,
unemployment insurance, social security and other similar laws; and

 

(v)                                 purchase money liens or purchase money
security interests upon or in any property acquired or held by the Debtor in the
ordinary course of business to secure the purchase price of such property or to
secure Indebtedness incurred solely for the purpose of financing the acquisition
of such property.

 

(r)                                    “Permitted Investments” means:

 

(i)                                     any Investment in the Debtor or in a
Wholly Owned Subsidiary of the Debtor that is engaged in a line of business the
same as, or similar or related to, the line of business the Debtor and its
Subsidiaries were engaged in on the date hereof;

 

(ii)                                  any Investment in cash or Cash
Equivalents;

 

(iii)                               the transactions contemplated by the Asset
Purchase Agreement and the Real Estate Purchase Agreement; and

 

(iv)                              advances to employees of the Debtor and its
Subsidiaries in the ordinary course of business.

 

(s)                                  “Person” means any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, business trust, association,
organization, Governmental Body or other entity of any kind or nature.

 

(t)                                    “Real Estate Purchase Agreement” means
that certain Real Estate Purchase and Sale Agreement, dated as of January 31,
2004 (executed on March 1, 2004), by and between the Kenneth L. Manley Revocable
Trust dated as of June 10, 1987 and Life Quotes Acquisition, Inc.

 

(u)                                 “Restricted Investment” means any Investment
other than a Permitted Investment.

 

5

--------------------------------------------------------------------------------


 

(v)                                 “SEC” means the United States Securities and
Exchange Commission, or any successor agency thereto.

 

(w)                               “Securities Act” means the Securities Act of
1933, as amended.

 

(x)                                   “Subsidiary” of any Person means (i) a
corporation more than 50% of the outstanding Voting Stock of which is owned,
directly or indirectly, by such Person or by one or more other Subsidiaries of
such Person or by such Person and one or more Subsidiaries thereof or (ii) any
other Person (other than a corporation) in which such Person or one or more
other Subsidiaries of such Person or such Person and one or more other
Subsidiaries thereof, directly or indirectly, has at least majority ownership
and the power to direct the management or policies thereof.

 

(y)                                 “Taxes” means all federal, state, local and
foreign taxes, charges, fees, customs, duties, levies or other assessments,
however denominated, including, without limitation, all net income, gross
income, profits, gains, gross receipts, sales, use, value added, goods and
services, capital, production, transfer, franchise, windfall profits, license,
withholding, payroll, employment, disability, employer health, excise,
estimated, severance, stamp, occupation, property, environmental, unemployment,
capital stock or any other taxes, charges, fees, customs, duties, levies or
other assessments of any nature whatsoever, together with all interest,
penalties and additions imposed with respect to such amounts and any interest in
respect of such penalties and additions.

 

(z)                                   “U.S. Government Obligation” means:

 

(1)                                  any security which is a direct obligation
of the United States of America the payment of which the full faith and credit
of the United States of America is pledged or an obligation of a Person
controlled or supervised by and acting as an agency or instrumentality of the
United States of America the payment of which is unconditionally guaranteed as a
full faith and credit obligation of the United States of America, which, in
either case, is not callable or redeemable at the option of the issuer thereof;
and

 

(2)                                  any depository receipt issued by a bank (as
defined in the Securities Act) as custodian with respect to any U.S. Government
Obligation and held by such bank for the account of the holder of such
depository receipt, or with respect to any specific payment of principal of or
interest on any U.S. Government Obligation which is so specified and held;
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the U.S.
Government Obligation or the specific payment of principal or interest evidenced
by such depository receipt.

 

(aa)                            “Voting Stock” of any Person means securities of
such Person which ordinarily have voting power for the election of directors (or
persons performing similar functions) of such Person.

 

(bb)                          “Wholly Owned Subsidiary” of any Person means a
Subsidiary of such Person all of the outstanding capital stock of which (other
than directors’ qualifying shares)

 

6

--------------------------------------------------------------------------------


 

shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person (or any combination thereof).

 

2.                                       Prepayment.  This Note may be prepaid
by the Debtor at any time in whole or in part without any prepayment fee or
penalty by payment of the unpaid principal amount, or part thereof, together
with accrued and unpaid interest.  Any such prepayment shall be applied first to
interest and then to principal.

 

3.                                       Representations and Warranties.  The
Debtor hereby represents and warrants to the Holder, as of the date of making
this Note, as follows:

 

(a)                                  Corporate Authority.  The Debtor has full
corporate power and authority to execute and deliver, and to incur and perform
its obligations under, this Note.  This Note has been duly authorized by all
proper and necessary corporate action.  No consent or approval of stockholders
is required as a condition to the validity or performance of, or the exercise by
the Holder of any of its rights or remedies under, this Note.

 

(b)                                 Authorization.  No consent, permission,
waiver, approval, order, exemption, license or authorization of, or
registration, application, notification, request, qualification, designation,
declaration or filing with, any (i) Governmental Body or (ii) any party to any
Contract to which the Debtor or any of its Subsidiaries is a party or is bound
or to which any of their property is subject, is required by the Debtor or any
of its Subsidiaries in connection with the authorization, execution, delivery
and performance of this Note.

 

(c)                                  Binding Obligation.  This Note has been
duly authorized, executed, issued and delivered and constitutes a valid and
legally binding obligation of the Debtor enforceable in accordance with its
terms, subject as to enforcement to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

(d)                                 No Conflicts.  There is no law, statute,
rule, regulation, order or judgment, and no provision of any Contract binding
upon the Debtor or any of its Subsidiaries, or affecting any of their
properties, and no provision of the certificate of incorporation or by-laws (or
similar organizational documents) of the Debtor or any of its Subsidiaries, that
would prohibit, conflict with or in any way impair the execution or delivery of,
or the incurrence or performance of any obligations of the Debtor under, this
Note.

 

(e)                                  Use of Proceeds.  The proceeds of this Note
will be used by the Debtor exclusively for the consummation of the transactions
contemplated by the Asset Purchase Agreement and the Real Estate Purchase
Agreement and the fees and expenses related thereto.

 

(f)                                    Margin Regulations.  This Note and the
use of the proceeds hereof as contemplated herein will not violate or be
inconsistent with any of the provisions of Regulation T, U or X (or any
successor regulations) of the Board of Governors of the Federal Reserve System.

 

(g)                                 Offering.  The offer and issuance of this
Note to the Holder will be exempt from the registration and prospectus delivery
requirements of the Securities Act and

 

7

--------------------------------------------------------------------------------


 

applicable blue-sky laws and neither the Debtor nor any of its Subsidiaries or
any authorized agent acting on the Debtor’s or any of its Subsidiaries’ behalf
will take any action hereafter that would cause the loss of such exemption.

 

(h)                                 Compliance with Laws and Charter Documents. 
Neither the Debtor nor any of its Subsidiaries is, or as a result of performing
any of its obligations hereunder will be, in violation or default of (i) any
law, statute, rule, regulation, order or judgment of any Governmental Body
applicable to it or its properties or assets, (ii) its certificate of
incorporation, by-laws or any similar organizational documents or (iii) any
Contract (including, without limitation, the Stock Purchase Agreement or the
Investor Rights Agreement, dated as of March 1, 2004, by and among the Debtor,
the Holder and the other individual stockholders party thereto) to which the
Debtor or any of its Subsidiaries is a party or is bound or to which any of
their property is subject.

 

(i)                                     Investment Company Act.  The Debtor is
not, and after giving effect to the offering and issuance of this Note, will not
be an “investment company”, as such term is defined in the United States
Investment Company Act of 1940.

 

(j)                                     No Brokers.  No agent, broker,
investment banker, Person or firm acting on behalf of or under the authority of
the Debtor is or will be entitled to any broker’s or finder’s fee or any other
commission, directly or indirectly, in connection with the issuance of this Note

 

(k)                                  Representations and Warranties in Stock
Purchase Agreement.  Each of the representations and warranties of the Debtor in
the Stock Purchase Agreement are true and correct as of the date hereof, except
to the extent such representations and warranties specifically speak as to an
earlier date, in which case they shall be true and correct as of such earlier
date.

 

All representations and warranties made by the Debtor in this Note shall (i) be
considered to have been relied upon by the Holder, (ii) survive this Note
regardless of any investigation made by, or on behalf of, the Holder, and (iii)
continue in full force and effect as long as any amount payable under this Note
remains unpaid.

 

4.                                       Affirmative Covenants.

 

(a)                                  Company Meeting.  The Debtor agrees to use
its reasonable best efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things on its part necessary to convene the Company
Meeting by July 7, 2004.  Without limiting the generality of the foregoing, the
Debtor agrees to reasonably cooperate with the SEC in its review of the Debtor’s
preliminary proxy statement relating to the Company Meeting, filed on April 6,
2004 (the “Preliminary Proxy Statement”), and to use its best efforts to file as
soon as practicable a definitive proxy statement relating to the Company Meeting
which complies with the applicable provisions of the United States Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder, including Regulation 14A, and any other applicable laws.  The Debtor
agrees to advise the Holder, promptly after it receives notice thereof, of any
request by the SEC for any amendment to the Preliminary Proxy Statement or
comments thereon or requests by the SEC for additional information.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Use of Proceeds.  The proceeds of this Note
shall be used by the Debtor exclusively for the consummation of the transactions
contemplated by the Asset Purchase Agreement and the Real Estate Purchase
Agreement and the fees and expenses related thereto.

 

5.                                       Negative Covenants.  The Debtor
covenants that so long as this Note is outstanding:

 

(a)                                  Restricted Payments.  Without the prior
written consent of the Holder, the Debtor shall not, and shall not permit any
Subsidiary to, directly or indirectly:

 

(i)                                     make, declare, pay or set aside for
payment any dividend, distribution or other payment of cash, stock or other
property on or declare or make any other distribution, directly or indirectly,
on account of any Equity Interests;

 

(ii)                                  purchase, redeem or otherwise acquire or
retire for value any Equity Interests of the Debtor or any Affiliate thereof
(other than its Subsidiaries);

 

(iii)                               make any principal payment on, or purchase,
redeem, defease or otherwise acquire or retire for value any Indebtedness that
is ranked pari passu or subordinate in right of payment to this Note, except at
final maturity thereof; or

 

(iv)                              make any Restricted Investment.

 

(b)                                 Limitation on Issuance of Indebtedness. 
Without the prior written consent of the Holder, the Debtor shall not, and shall
not permit any Subsidiary to, directly or indirectly, Incur any Indebtedness in
excess of $25,000 individually or in the aggregate.

 

(c)                                  Limitation on Encumbrances.  Without the
prior written consent of the Holder, the Debtor shall not, and shall not permit
any Subsidiary to, directly or indirectly, Incur or otherwise cause to exist or
suffer to exist or become effective any Encumbrance on any asset now owned or
hereafter acquired, or any income or profits therefrom, or assign or convey any
right to receive income therefrom, other than a Permitted Encumbrance.

 

6.                                       Events of Default.  Each of the
following constitutes an event of default hereunder (each, an “Event of
Default”):

 

(a)                                  the Debtor defaults in the payment when due
of interest on this Note and such default continues for a period of 10 days; or

 

(b)                                 the Debtor defaults in the payment when due
of the principal of this Note when the same becomes due and payable, whether on
the Maturity Date, upon prepayment or otherwise; or

 

(c)                                  the Debtor fails to comply with the
provisions of Sections 4 or 5 hereof; or

 

9

--------------------------------------------------------------------------------


 

(d)                                 the Debtor fails to observe or perform any
other term, covenant or agreement contained in this Note and such failure shall
have continued unremedied for a period of 30 days after written notice to the
Debtor from the Holder of such failure; or

 

(e)                                  any representation or warranty made by the
Debtor hereunder was false or misleading in any material respect when so made or
deemed made; or

 

(f)                                    a default occurs under any mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any Indebtedness for money borrowed by the Debtor or any of
its Subsidiaries (or the payment of which is Guaranteed by the Debtor or any of
its Subsidiaries), whether such Indebtedness or Guarantee now exists, or is
created after the date hereof, which default (i) is caused by a failure to pay
principal of or premium, if any, or interest on such Indebtedness on or prior to
the expiration of the grace period provided in such Indebtedness (a “Payment
Default”) or (ii) results in the acceleration of such Indebtedness prior to its
express maturity and, in each case, the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which there has been a Payment Default or the maturity of which has been
so accelerated, aggregates $500,000 or more; or

 

(g)                                 the entry by a court having jurisdiction in
the premises of (i) a decree or order for relief in respect of the Debtor or any
of its Subsidiaries in an involuntary case or proceeding under any applicable
federal or state bankruptcy, insolvency, reorganization or other similar law or
(ii) a decree or order adjudging the Debtor or any such Subsidiary bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Debtor or any
such Subsidiary under any applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Debtor or any such Subsidiary of any substantial part of
the property of the Debtor or any such Subsidiary, or ordering the winding up or
liquidation of the affairs of the Debtor or any such Subsidiary, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of 60 consecutive days; or

 

(h)                                 the commencement by the Debtor or any of its
Subsidiaries of a voluntary case or proceeding under any applicable federal or
state bankruptcy, insolvency, reorganization or other similar law or of any
other case or proceeding to be adjudicated a bankrupt or insolvent, or the
consent by the Debtor or any of its Subsidiaries to the entry of a decree or
order for relief in respect of the Debtor or any of its Subsidiaries in an
involuntary case or proceeding under applicable federal or state bankruptcy,
insolvency, reorganization or other similar law to the commencement of any
bankruptcy or insolvency case or proceeding against the Debtor or any of its
Subsidiaries, or the filing by the Debtor or any such Subsidiary of a petition
or answer or consent seeking reorganization or relief under any applicable
federal or state law, or the consent by the Debtor or any such Subsidiary to the
filing of such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of the Debtor or any of its Subsidiaries of any substantial part of the
property of the Debtor or any of its Subsidiaries, or the making by the Debtor
or any of its Subsidiaries of an assignment for the benefit of creditors, or the
admission by the Debtor or any such Subsidiary in writing of its inability to
pay its debts generally as they become due, or the

 

10

--------------------------------------------------------------------------------


 

taking of corporate action by the Debtor or any such Subsidiary in furtherance
of any such action.

 

7.                                       Remedies on Default.

 

(a)                                  Acceleration.

 

(i)                                     If an Event of Default with respect to
the Debtor described in paragraph (g) or (h) of Section 6 has occurred, all
principal and interest payable on this Note shall automatically become
immediately due and payable (without presentment, demand, protest or further
notice, all of which are hereby waived).

 

(ii)                                  If any other Event of Default has occurred
and is continuing, the Holder may at any time at its option, by notice to the
Debtor, declare all principal and interest payable on this Note to be
immediately due and payable (without presentment, demand, protest or further
notice, all of which are hereby waived).

 

(b)                                 No Waivers or Election of Remedies.  No
failure on the part of the Holder to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy or power hereunder preclude
any other or further exercise thereof or the exercise of any other right, remedy
or power.  All remedies under this Note, by law or otherwise, afforded to the
Holder shall be cumulative and not alternative.

 

(c)                                  Expenses.  Without limiting the obligations
of the Debtor herein, the Debtor shall pay to the Holder on demand such further
amount as shall be sufficient to cover the costs and expenses of the Holder
incurred in any enforcement or collection under this Section 7, including,
without limitation, attorneys’ fees, expenses and disbursements.

 

8.                                       Miscellaneous.

 

(a)                                  Successors and Assigns.  Subject to the
restrictions on transfer described in Section 8(c) below, the rights and
obligations of the Debtor and the Holder shall be binding upon and benefit their
respective successors, assigns and transferees.

 

(b)                                 Waiver and Amendment.  Any term of this Note
may be amended and the observance of any term of this Note may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Debtor and the Holder.

 

(c)                                  Assignment.  This Note and the rights,
interests and obligations hereunder may not be assigned, by operation of law or
otherwise, in whole or in part, by the Debtor without the prior written consent
of the Holder.  This Note and the rights, interests and obligations hereunder,
may be assigned, sold or transferred by operation of law or otherwise, in whole
or in part, by the Holder to any Affiliate thereof.  Any attempted assignment by
the Debtor contrary to the provisions of this Section 8(c) shall be null and
void.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Addresses for Notices.  All notices,
requests, demands or other communications which are required or may be given
pursuant to the terms of this Note shall be in writing and shall be deemed to
have been duly given (i) on the date of delivery if personally delivered by
hand, (ii) on the third day after such notice is deposited in the United States
mail, if mailed by registered or certified mail, postage prepaid, return receipt
requested, (iii) on the date of delivery if sent by a nationally recognized
overnight express courier (with charges prepaid), (iv) by facsimile upon written
confirmation (other than the automatic confirmation that is received from the
recipient’s facsimile machine) of receipt by the recipient of such notice (if a
confirming copy is also sent by another method) or (v) by any other method of
communication mutually agreed to by the parties hereto:

 

If to the Holder:                                                           
Zions Bancorporation

One South Main Street, Suite 1138

Salt Lake City, Utah 84111

Attention:  John B. Hopkins

Telephone No.: (801) 844-8587

Facsimile No.:  (801) 524-2129

 

With a copy, which shall not constitute notice, to:

 

Sullivan & Cromwell LLP

1888 Century Park East, Suite 2100

Los Angeles, California  90067

Attention: Stanley F. Farrar

Telephone No.: (310) 712-6600

Facsimile No.:  (310) 712-8800

 

If to the Debtor:

 

Quotesmith.com, Inc.

8205 South Cass Avenue

Darien, Illinois 60561

Attention: Bob Bland

Telephone No.:  (630) 515-0170 ext. 101

Facsimile No.:   (630) 515-0276

 

With a copy, which shall not constitute notice, to:

 

Duane Morris LLP

227 West Monroe, Suite 3400

Chicago, Illinois 60606

Attention: David J. Kaufman

Telephone No: (312) 499-6741

Facsimile No:  (312) 499-6701

 

12

--------------------------------------------------------------------------------


 

(e)                                  Severability.  In case any provision of
this Note shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

(f)                                    Governing Law; Venue; Waiver of Jury
Trial.

 

(i)                                     THIS NOTE SHALL BE DEEMED TO BE MADE IN
AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF.  The parties hereby irrevocably submit to
the jurisdiction of the courts of the State of Delaware and the federal courts
of the United States of America located in Delaware solely in respect of the
interpretation and enforcement of the provisions of this Note, and hereby waive,
and agree not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof, that it is not subject thereto or that
such action, suit or proceeding may not be brought or is not maintainable in
said courts or that the venue thereof may not be appropriate or that this Note
may not be enforced in or by such courts, and the parties hereto irrevocably
agree that all claims with respect to such action or proceeding shall be heard
and determined in such Delaware state or federal court located in Delaware.  The
parties hereby consent to and grant any such court jurisdiction over the person
and property of such parties and over the subject matter of such dispute and
agree that mailing of process or other papers in connection with any such action
or proceeding in the manner provided in Section 8(d) or in such other manner as
may be permitted by law, shall be valid and sufficient service thereof.

 

(ii)                                  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS NOTE IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS NOTE, OR THE TRANSACTIONS CONTEMPLATED BY THIS NOTE.  EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8(f).

 

(g)                                 Titles and Subtitles.  The titles and
subtitles used in this Note are used for convenience of reference only and are
not to be considered in construing or interpreting this Note.

 

(h)                                 No Third Party Beneficiaries.  Nothing in
this Note, expressed or implied, is intended to confer upon any Person, other
than the parties hereto or their respective successors, any rights, remedies,
obligations or liabilities under or by reason of this Note.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Debtor has caused this Note to be issued as of the date
first written above.

 

 

 

 

QUOTESMITH.COM, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Bland

 

 

 

Name:

Robert S. Bland

 

 

 

Title:

Chairman, President and Chief
Executive Officer

 

--------------------------------------------------------------------------------